DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for Allowances
Regarding claim 1, the prior art does not disclose or suggest a  conductor terminal comprising: a clamping spring having a clamping leg which, with a conductor rail section, forms a clamping point for an electrical conductor; a retaining element for holding the clamping leg in an open position of the clamping point; a first latching element arranged on the clamping leg; and a second latching element arranged on the retaining element, wherein the first and the second latching elements are adapted to be latched together in the open position of the clamping point, wherein the retaining element and the clamping spring are designed as two components separate from one another, and wherein, in an open position of the clamping point, the first latching element and the second latching element are arranged on a side of the clamping leg that faces away from the clamping point as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koellmann (US 20200067212) discloses a conductor terminal, comprising an insulating housing, conductor rail, clamping spring, retaining element and latching elements, However does not disclose the clamping spring having a clamping leg which, with a conductor rail section, forms a clamping point for an electrical conductor; a retaining element for holding the clamping leg in an open position of the clamping point; a first latching element arranged on the clamping leg; and a second latching element arranged on the retaining element, wherein the first and the second latching elements are adapted to be latched together in the open position of the clamping point, wherein the retaining element and the clamping spring are designed as two components separate from one another, and wherein, in an open position of the clamping point, the first latching element and the second latching element are arranged on a side of the clamping leg that faces away from the clamping point as required in combination with other limitations of this claim. (US 20210083408), (US 20200243986), (US 10686262), (US 20200176897), (US 20200067212), (US 10418727), (US 10230179), (US 10193245), (US 20160190713), (US 9240650), (US 20130095688), (US 7988504), (US 20110183542), (US 20100081316), (US 20090035998) and (US 20080096441) discloses the features similar to presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831